OPINION OF THE COURT
PER CURIAM:
The record in the above case is remanded to the Court of Common Pleas of Montgomery County for the purpose of conducting an evidentiary hearing to determine whether appellant was denied the effective assistance of counsel at his Post Conviction Hearing. If it is determined that appellant was denied effective assistance of counsel, the Court of Common Pleas of Montgomery County shall conduct a new Post Conviction Hearing. If it is determined that appellant was not denied effective assistance of counsel at his Post Conviction Hearing, the order denying postconviction relief shall be reinstated and an appeal may be taken to this court.